Title: Thomas Jefferson to Joseph C. Cabell, 13 July 1816
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          
            
              Dear Sir
              Monticello July 13. 16.
            
            I thank you for Maine’s recipe for preparing the haw, inclosed in your favor of the 4th. I really thought it lost with him, and that the publication of it would be a public benefit. I do not know that his hedgethorn is to be found wild but in the neighborhood of Washington. he chose it, I think, for it’s beauty. I have extensive hedges of it, which I have too much neglected. the parts well grown appear rather weak against cattle; yet when full grown will
			 probably be sufficient. he proposed to keep out hogs by a couple of rails passed along the bottom, and I think it will be sufficient; and that should the upper part prove too weak for very strong
			 cattle, a pole run horizontally through will bind them together & make them sufficient. Colo Randolph thinks the Cockspur hawthorn (our common one) would be preferable as being stronger. my grandson Jefferson Randolph found one common about Willis’s mountains which he thinks eminently preferable to all others. the Pyracanthus which I got from Maine is a beautiful plant, but not fit for a hedge.  he tried the honey-locust meaning to keep it down by the shears, but I thought it too straggling. the holly certainly will not do with us,
			 because all but impossible to make live in our climate. I have one tree 44. years old, not yet taller than a hedge should be. of the Cedar I have no experience but of the difficulty of either
			 transplanting it, or raising it for from the berry. on the whole I think nothing comparable with the thorn, and that they may be made to answer perfectly with the aids I have mentioned.   I am sorry you hesitate about the
			 translation of Say’s Political economy. I have not supposed his cathchism catechism was a work of note, but rather an occasional criticism on the English practices. but I have not seen it, and I think you should not wait for it.
            I think your idea a good one of employing a single person for half a dozen counties. I am sure the state does not furnish one for every county, qualified & willing. there is a son of Capt W. D. Meriwether’s in this county who has had a collegiate education and possesses geometry enough for this operation. he has expressed a willingness to undertake our county, & perhaps would yours, for
			 a sufficient allowance.   but what may be deemed a competent reward I know not; nor whether our court will employ mr Meriwether or the county surveyor. if the county surveyors are generally employed, the work will not be worth a copper, as few of them know any thing of geometry, but depend altogether on
			 platting.
             I salute you with great friendship & respect.
            Th: Jefferson
          
          
            P.S. Colo Randolph tells me he has repeatedly heard mr Correa say that our Cockspur hawthorn (Crataegus cruxgalli) was the best for hedges he had ever met with.
          
        